Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.


ALLISON MACDOUGALL,

       Plaintiff

v.

BANNER HEALTH,

       Defendant.


                            COMPLAINT AND JURY DEMAND


       COMES NOW Plaintiff, Allison MacDougall and for her Complaint against the Defendant,

Banner Health, alleges the following:

                                    I. INTRODUCTION

       1.      Allison MacDougall, a woman of Hispanic ethnicity and Mexican ancestry was

employed by Banner Health, last as a Patient Financial Services Representative. The clinic where

Ms. MacDougall worked had a culture of racial and ethnic hostility, particularly about Hispanic

and people described as “Mexican.” Throughout Ms. MacDougall’s employment, she was the

target of and subjected to slurs and jokes about her race and national origin. Defendant

discriminated against Ms. MacDougall by subjecting her to disparate treatment, up to and

including pay and leading to constructive discharge. Ms. MacDougall brings this proceeding for
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 2 of 13




damages to redress violations of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e and 42 U.S.C.

§ 1981.



                                      II. JURISDICTION

       2.       This Court has jurisdiction pursuant to 28 U.S.C. §§1331 and 1343 to enforce the

provisions of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e and 42 U.S.C. § 1981.

                                          III. VENUE

       3.       The unlawful employment actions described below were committed in the state of

Colorado. Venue is proper in the United States District Court for the District of Colorado under 28

U.S.C. § 1391(b).

                    IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

       4.       Plaintiff filed a timely Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission.

       5.       On or about September 11, 2019, the U.S. Equal Employment Opportunity

Commission issued a Notice of Right to Sue.

       6.       This action was commenced within 90 days of Plaintiff’s receipt of the Notice of

Right to Sue.

                                          V. PARTIES
       7.       Plaintiff Allison MacDougall is a resident of Colorado who was employed by

Banner Health as a Patient Financial Services Representative. Plaintiff worked in Banner Health’s

Health Clinic located at 2010 16th Street in Greeley, Colorado, which concentrates specifically in

gastroenterology.



                                                2
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 3 of 13




        8.        Banner Health is an Arizona non-profit corporation conducting business in the State

of Colorado.

                                       VI. GENERAL ALLEGATIONS
        9.        Paragraphs 1 through 8 are incorporated herein.

        10.       Plaintiff is of Hispanic racial background and ethnicity.

        11.       Plaintiff’s national origin is Mexican.

        12.       Plaintiff was hired by Defendant on April 20, 2015.

        13.       Plaintiff was first hired to work part-time as an administrative assistant, then hired

for a full-time position in Defendant’s gastroenterology clinic in Greeley, Colorado as a Patient

Financial Services Representative.

        14.       Throughout her employment, Plaintiff performed the duties of her position

satisfactorily.

        15.       Plaintiff was well-liked by patients, staff, and liaisons outside of the clinic. Plaintiff

received positive feedback from physicians and people she assisted in the office.

        16.       The clinic where Plaintiff worked was very busy with long wait times to be seen by

a physician. Patients calling for appointments had already received a referral from their primary

physician.

        17.       The majority of patients seen by the clinic were Hispanic and/or primarily Spanish-

speakers.

        18.       During Plaintiff’s employment with Defendant, Plaintiff was subjected to ongoing

comments and offensive conduct relating to her race, Hispanic, as well as her national origin of

Mexican ancestry.



                                                      3
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 4 of 13




        19.    The clinic where Plaintiff worked had a culture of racial and ethnic insensitivity.

Plaintiff’s supervisor and senior employees made, encouraged, or acquiesced in various hostile

comments.

        20.    The clinic atmosphere was so hostile toward Hispanics and people of Mexican

heritage that one employee refused to reveal she even spoke Spanish or was of Mexican descent

to avoid harassing comments.

        21.    Plaintiff was subjected to offensive, negative, and hostile remarks about Hispanics

and people generally referred to as “Mexican” or “Mexicans.”

        22.    Employees in the clinic made comments to and around Plaintiff about Mexicans

being lazy and not wanting to work. A registered nurse expressed her opinion to Plaintiff that

“Mexican” patients, especially those using Medicaid, were “the worst.” Some clinic employees

commented that Hispanic and Mexican patients using Medicaid were a drain on society. Similar

comments were not made of the white patients who used Medicaid benefits to obtain services at

the clinic.

        23.    This registered nurse stated openly that she was voting for Donald Trump because

he would build a wall and “get rid of them all.” She also commented that another Hispanic

employee in the office only got married so that she could stay in the country “legally,” and accused

that Hispanic employee of not being in the country legally.

        24.    Plaintiff, who is fluent in Spanish, was frequently asked by physicians to explain

procedures, preparation, or follow up care to Spanish-speaking patients. Plaintiff’s supervisor

knew that physicians sought Plaintiff out to assist with Spanish-speaking patients.




                                                 4
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 5 of 13




       25.     Plaintiff’s supervisor, Lindsey Maxwell, admonished Plaintiff in writing for

assisting patients in Spanish. Ms. Maxwell knew that physicians asked for Plaintiff’s assistance

with Spanish-speaking patients but gave her a written warning for doing so anyway.

       26.     Clinic managers and supervisors refused to permit Plaintiff to become a certified

Spanish interpreter for the office despite physician requests and Plaintiff having already taken

necessary steps to become Banner Health-certified. All that needed to be done was to get

authorization from Plaintiff’s supervisor to take the training offered by Banner Health, but Ms.

Maxwell would not authorize it.

       27.     The clinic had a phone line that patients whose primary language was not English

could use for interpreter services. This was called within the clinic as the “Hola line.” The Hola

line for Spanish-speakers never worked in the clinic, and despite requests by Plaintiff and

physicians to get it repaired, Defendant and/or supervisors in the clinic never bothered to have it

in working order.

       28.     Plaintiff also received a lower rate of pay than white, non-Hispanic employees for

the same work. Other Hispanic and Latino employees received lower rates of pay for the same

position.

       29.     Plaintiff was tasked with training new employees for the same position she held yet

earned $2.00 less per hour than white, non-Hispanic employees.

       30.     Plaintiff’s supervisor and her supervisor’s manager (also the clinic’s manager)

witnessed the treatment of Hispanic employees, offensive comments toward Hispanics and

Mexicans, and treatment of Plaintiff by white employees in the clinic. Defendant did not take

corrective or disciplinary action to remedy the hostile and severe offensive conduct.



                                                5
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 6 of 13




       31.     Plaintiff also witnessed and reported the conduct of clinic employees who refused

to add Spanish-speaking patients to the schedule before adding white, primarily English-speaking

patients, even if those Spanish-speaking patients called first to make an appointment.

       32.     Hispanic patients were given lower priority for appointments than white, non-

Hispanic patients. On one occasion, a family member of a Hispanic patient called Plaintiff to

inform the clinic that her father had died as a result of not being given a timely appointment despite

a referral. Plaintiff witnessed Defendant’s security personnel escort a Hispanic patient out of the

clinic when the patient exhibited signs of severe medical distress.

       33.     Plaintiff and other employees complained to Plaintiff’s supervisor, other clinic

managers, and human resources representatives in detail about the treatment of Hispanic patients

and employees in the clinic.

       34.     Plaintiff also made reports to Banner Health via its comply line, both confidentially

and using her name, to seek assistance with discriminatory conduct in the workplace and the severe

and pervasive hostile work environment.

       35.     Other Banner Health employees contacted the comply line on Plaintiff’s behalf to

report disparate treatment and the hostile work environment in the clinic toward Hispanic

employees and those employees of Mexican origin or ancestry.

       36.     Defendant did not address Plaintiff’s complaints or the complaints of other

employees who identified themselves as Hispanic or of Mexican origin.

       37.     Defendant retaliated against Plaintiff for her complaints of discriminatory conduct

and a hostile work environment by receiving a disproportionately heavier workload, accounting




                                                  6
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 7 of 13




for Plaintiff’s time worked differently than white employees, and adding additional duties to

Plaintiff’s workload not typical of patient financial services representatives.

       38.     Plaintiff’s supervisor reduced Plaintiff’s pay for attending an employee’s office

birthday celebration in the lunchroom, but Plaintiff’s supervisor did not do so for white employees.

Plaintiff told her supervisor that she would rather call Spanish-speaking patients back who were

waiting for appointments instead of attending the birthday celebration, but Plaintiff’s supervisor

requested that she attend. Ms. Maxwell told Plaintiff that Plaintiff was not a “team player.”

Plaintiff’s supervisor reduced Plaintiff’s pay for attending the birthday celebration anyway.

       39.     Banner Health’s management and administration permitted a culture of animus

toward Hispanics, and non-white and/or foreign-born individuals.

       40.     Because of Defendant’s and its employees’ conduct toward Plaintiff and other

Hispanic and/or Mexican-born employees and patients, Plaintiff suffered extreme emotional

distress and was placed on medical leave at the direction of her treating physicians. Plaintiff was

replaced in her position and was ultimately constructively discharged.



                              VII. FIRST CLAIM FOR RELIEF
                        (42 U.S.C. § 1981—Hostile Work Environment)

       41.     Plaintiff realleges all prior paragraphs and incorporates them herein.

       42.     Title 42 U.S.C. § 1981 provides in pertinent part:

       (a) All persons within the jurisdiction of the United States shall have the same right

       in every State and Territory to make and enforce contracts, to sue, to be parties,

       give evidence, and to the full and equal benefit of all laws and proceedings for the

       security of persons and property as is enjoyed by white citizens . . . . (b) For


                                                  7
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 8 of 13




       purposes of this section, the term “make and enforce contracts” includes the

       making, performance, modification, and termination of contracts, and the

       enjoyment of all benefits, privileges, terms and conditions of the contractual

       relationship.

       43.     Plaintiff is a non-white Hispanic woman and is thus a member of a protected

class under 42 U.S.C. § 1981.

       44.     Defendant discriminated against Plaintiff because of her race in violation of 42

U.S.C. § 1981 by engaging in, tolerating, or failing to prevent the race-based harassment alleged

above and by failing to take affirmative action to correct and redress these unlawful employment

practices.

       45.     Defendant has denied Plaintiff the protections against race discrimination provided

by 42 U.S.C. § 1981 in the terms and conditions of her employment.

       46.     Defendant discriminated against Plaintiff in the making or enforcement of its

contracts with her, wholly or in part, because of her race.

       47.     During Plaintiff’s employment, Defendant subjected Plaintiff to offensive and

unwelcome comments based on Plaintiff’s race.

       48.     During Plaintiff’s employment, Defendant tolerated offensive and unwelcome

comments based on Plaintiff’s race made by others, and by their own actions, encouraged those

offensive and unwelcome comments.

       49.     Plaintiff clearly indicated that the conduct was unwelcome by reporting it to her

supervisor, human resources, and through Banner Health’s comply line. Plaintiff did not solicit or

incite the conduct and she perceived the conduct to be offensive and/or undesirable.


                                                 8
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 9 of 13




        50.       This conduct and other incidents of harassment described above were because of

Plaintiff’s race and national origin.

        51.       The conduct suffered by Plaintiff was sufficiently pervasive or severe to alter and

did alter a condition of Plaintiff’s employment and created an abusive working environment.

        52.       Plaintiff was detrimentally affected by the conduct and such conduct would have

detrimentally affected a reasonable person in Plaintiff’s position.

        53.       The harassment directed at Plaintiff was either intended to cause her emotional

distress or was perpetrated with malice or reckless indifference to the likelihood that it would cause

such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately resulting from

the distress she has suffered relating to Defendants’ conduct.

        54.       Defendants’ conduct was willful, wanton, and in reckless disregard of Plaintiff’s

federally protected rights, and was the proximate cause of significant injuries, damages, and losses

incurred by Plaintiff.

                              VIII. SECOND CLAIM FOR RELIEF
                             (42 U.S.C. § 1981— Race Discrimination)

        55.       Plaintiff realleges all prior paragraphs and incorporates them herein.

        56.       Plaintiff is a non-white Hispanic woman and is thus a member of protected class

under 42 U.S.C. § 1981.

        57.       Plaintiff was at all times qualified to perform her job duties and performed them

satisfactorily.

        58.       Defendant has denied Plaintiff the protections against race discrimination and

retaliation provided by Section 1981 in the terms and conditions of her employment and in

discharging her wholly or in part based upon her race.


                                                    9
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 10 of 13




         59.      Defendant, at least by and through the conduct of their employees, discriminated

against Plaintiff in the making or enforcement of their contracts with her, wholly or in part, because

of her race.

         60.      Defendant is liable for the intentional acts and omissions of their agents and

employees.

         61.      Defendant’s conduct was willful, wanton and in reckless disregard of Plaintiff’s

federally protected rights, and was the proximate cause of significant injuries, damages and losses

incurred by Plaintiff.


                                 IX. THIRD CLAIM FOR RELIEF
               (Race/National Origin Discrimination—Title VII—42 U.S.C. § 2000e-2)

         62.      Plaintiff realleges all prior paragraphs and incorporates them herein.

         63.      Plaintiff has exhausted her administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

         64.      As a Hispanic-American woman of Mexican ancestry, Plaintiff is a member of

protected classes under Title VII of the Civil Rights Act of 1964, as amended.

         65.      Defendant treated Plaintiff less favorably than her similarly situated counterparts

who are not Hispanic-American and/or Hispanic.

         66.      Plaintiff was subjected to adverse treatment in the terms and conditions of her

employment because of her race and/or national origin, including but not limited to lost

employment opportunities and discriminatory terms and conditions of employment as described

above.




                                                   10
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 11 of 13




       67.     At all pertinent times, Plaintiff performed the functions of her job competently and

was more qualified for the position she held than other newly-hired employees.

       68.     Despite Plaintiff’s qualifications, Defendant subjected her to discrimination

because of her race and/or national origin.

       69.     Defendant’s asserted reasons for the employment actions Plaintiff suffered were

pretext for illegal race discrimination.

       70.     Plaintiff’s race was a motivating factor in Defendant’s discrimination against her.

       71.     Because of Defendant’s illegal conduct, Plaintiff has sustained significant injuries,

damages, and losses.

                           X. FOURTH CLAIM FOR RELIEF
                (Hostile Work Environment—Title VII—42 U.S.C. § 2000e-2)


       72.     Plaintiff realleges all prior paragraphs and incorporates them herein.

       73.     Plaintiff has exhausted her administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

       74.     Defendant discriminated against Plaintiff because of her race and/or national origin

in violation of Title VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent

the race- and/or national origin-based harassment alleged herein and by failing to take affirmative

action to correct and redress these unlawful employment practices.

       75.     During her employment, Plaintiff was subjected to numerous offensive and

unwelcome comments and actions about her race/national origin, including comments and acts by

the high-ranking employees and supervisors in the office.




                                                 11
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 12 of 13




       76.     Defendant allowed hostile comments and conduct to continue that targeted

Plaintiff, fellow employees, and patients on the basis of their race and national origins.

       77.     Defendant allowed an abusive and hostile work environment based on race and

national origin discrimination.

       78.     Plaintiff and other employees clearly indicated that the conduct was unwelcome.

Plaintiff did not solicit or incite the conduct and she perceived the conduct to be offensive and/or

undesirable.

      79.      This conduct described above and other incidents of harassment described above

were because of Plaintiff’s race and/or national origin.

       80.     The conduct suffered by Plaintiff was sufficiently pervasive and/or severe to alter

and did alter a condition of Plaintiff’s employment and created an abusive working environment.

       81.     Plaintiff was detrimentally affected by the conduct and such conduct would have

detrimentally affected a reasonable person in Plaintiff’s position.

       82.     The harassment directed at Plaintiff was either intended to cause her severe

emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it

would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately

resulting from the distress she has suffered relating to the conduct of Defendant.

                                      XI. PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for the following relief:

       a. Economic damages, including back pay;

       b. Nonpecuniary and compensatory damages, including damages for emotional distress

and consequential damages;



                                                 12
Case 1:19-cv-03456-SKC Document 1 Filed 12/09/19 USDC Colorado Page 13 of 13




        c. Punitive damages for claims as allowed by law;

        d. Nominal damages;

        e. Injunctive relief;

        f. A declaration that Defendants’ conduct violated Plaintiff’s rights under 42 U.S.C. §

1981;

        g. Pre- and post- judgment interest at the highest statutory rate;

        h. Costs and attorneys’ fees; and

        i. All other legal or equitable relief the court deems appropriate.

                                     DEMAND FOR A JURY TRIAL
        Plaintiff demands a jury trial for all issues triable by jury.

        Respectfully submitted this 9th day of December, 2019.

                                                 Law Office of Gretchen E. Lipman, LLC

                                                 GRETCHEN E. LIPMAN
                                                 s/ Gretchen E. Lipman
                                                 1776 S. Jackson St., Ste. 710
                                                 Denver, CO 80210
                                                 (303) 861-3022
                                                 GRETCHEN@LIPMANLAWCOLORADO.COM
                                                 Attorney for Plaintiff




Plaintiff’s Address:
1530 S. Haymaker Drive
Milliken, CO 80543




                                                   13
